Citation Nr: 1614643	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right knee disability, status post total knee arthroplasty, to include as secondary to service-connected rheumatoid arthritis and/or service-connected left knee disability. 


REPRESENTATION

The Veteran is represented by:  Amelia G. Crotwell, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The extensive adjudicative history associated with this claim need not be detail here.  It is sufficient to state for present purposes that this matter has been before the Board in March 2010, March 2012, and August 2015.  On each of these occasions, the claim was remanded for additional development.  After the issuance of a January 2016 supplemental statement of the case, this matter has been remitted to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2015 remand, the Board directed the AOJ to provide the Veteran with a VA examination in order to ascertain whether any current right knee disability is etiologically related to his active duty or a service-connected disability.

While the claim was in remand status, the Veteran was scheduled for and underwent a VA examination in December 2015.  After reviewing the relevant evidence of record and administering clinical testing, the examiner rendered diagnoses of right knee osteoarthritis, status post total knee arthroplasty, and arthrofibrosis.  With respect to the salient etiological questions presented by the Veteran's claim, the examiner opined as follows:

This [Veteran] had osteoarthritis of his right knee.  [T]his developed likely due to chronic wear and tear from the normal aging process with some contribution from a genetic predisposition to get arthritic.  His right knee arthritis did not likely develop because of a remote injury to his left knee or because of a rheumatoid condition.  He underwent a right total knee replacement for his osteoarthritis in 2007.  [U]nfortunately he developed arthrofibrosis after the operation.  This has limited his motion and likely is the cause of the occasional feeling that his knee gives way.  His current level of symptoms are most likely related to his arthrofibrosis.

In the August 2015 remand, the Board specifically requested that the VA examiner provide an opinion as to whether any right knee disability was caused or aggravated by the Veteran's service-connected left knee disability or his service-connected rheumatoid arthritis.  The VA examiner's opinion addresses whether the Veteran's right disability is etiologically related to the in-service left knee injury, instead of his service-connected left knee disability.  Further, the examiner renders a conclusory opinion regarding the etiological relationship between the Veteran's service-connected rheumatoid arthritis and the right knee disability.  Finally, the examiner failed to provide an opinion regarding whether any right knee disability was aggravated by the Veteran's service-connected left knee disability.  For these reasons, the Board finds that the December 2015 VA opinion is inadequate for purposes of adjudicating the Veteran's claim and, thus, a remand is required in order to obtain another medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims to an appropriate VA examiner for a medical opinion.  If the examiner determines that further examination is necessary prior to offering an opinion, then another examination should be scheduled.  The examiner is asked to provide an opinion as to the following: 

(a) Was any current right knee disability incurred in or otherwise related to the Veteran's active duty?
(b) Was any current right knee disability caused by the Veteran's rheumatoid and gouty arthritis?
(c) Was any current right knee disability aggravated by (permanently worsened) the Veteran's rheumatoid and gouty arthritis?
(d) Was any current right knee disability caused by the Veteran's left knee osteoarthritis?
(e) Was any current right knee disability aggravated by (permanently worsened) the Veteran's left knee osteoarthritis?

In rendering these opinions, the examiner must consider and discuss the Veteran's assertions.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The AOJ must review the medical opinion and ensure that it complies with the remand instructions.  If the opinion is deficient in any manner, it should be returned to the examiner for an addendum.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ must re-adjudicate the Veteran's claim on appeal, to include all relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

